IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                      October 8, 2013 Session

   STATE OF TENNESSEE v. SHAUN ANTHONY DAVIDSON AND
                DEEDRA LYNETTE KIZER
                 Appeal from the Criminal Court for Davidson County
                   No. 2011-C-2863         Monte Watkins, Judge




               No. M2012-02692-CCA-R3-CD - Filed November 26, 2013




J AMES C URWOOD W ITT, J R., J., concurring.

             I agree that Tennessee Code Annotated section 55-9-107(c) is not vague or
overbroad, but such does not mean it is flawless.

               On the one hand, the statute is superfluous; police officers do not need statutory
authority to stop a vehicle pursuant to constitutional principles expressed in Terry v. Ohio,
392 U.S. 1 (1968), and its progeny. Thus, a statute authorizing a detention based upon a
reasonable belief of wrongdoing is a nonstarter.

               On the other hand, the statute grants “probable cause” to certain officers with
reasonable beliefs in wrongdoing. “[C]ourts have recognized three distinct types of police-
citizen interactions: (1) a full scale arrest which must be supported by probable cause; (2)
a brief investigatory detention which must be supported by reasonable suspicion; and (3)
brief police-citizen encounters which require no objective justification.” State v. Daniel, 12
S.W.3d 420, 424 (Tenn. 2000) (citations omitted). “Probable cause” is a more demanding
standard than “reasonable suspicion.” See e.g., State v. Kailyn Loren McKeown, No. E2011-
02209-CCA-R3-CD, slip. op. at 5 (Tenn. Crim. App., Knoxville, Sept. 25, 2012). Obviously,
the State may not diminish the ambit of protection afforded its citizens by the federal
constitution. A mere reasonable belief or suspicion does not equate to probable cause and
affording it the consequences of a probable cause determination is constitutionally
impermissible. For this reason, subsection 55-9-107(c) is a flawed statute.
             Of course, it matters not; if the officers in the present case had the requisite
reasonable belief or suspicion, their properly limited investigation would have been
authorized by Terry, code subsection 55-9-107(c) notwithstanding.




                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -2-